DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 5/21/2021. Claims 1, 3-5, 7-8, 10-13, 15-17, 20 are pending.
Claim Objections
Claim 4 is objected to for antecedent basis in the limitations “the traversed”,  “the sitemap …”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blalock (US 10430478 B1).

Regarding claim 1, Blalock discloses: a method of utilizing a computing device to automatically locate a link to a target web page whose link from a referring web page is broken (col.14:35-col.16:40 (“Self-Healing”) describes a process where broken links are resolved by performing an “autofind” process by a crawling service, autofind described in fig.2, col.3:50-col.14:35 being a multi-faceted process that takes advantage of search engines, API’s etc. to locate desired URL’s in the context of a business owner searching for business mentions, reviews, etc.), the method comprising:
receiving at a computing device a request to access a link to a target web page (col.16:5-15 describes user initiated-triggering, hence requesting, with automated crawls (i.e., automatic website requests) describes in col.14:50-65), wherein the link is from a referring web page accessed by the computing device (col.3:10-20: application to well-known review websites, e.g., Yelp, Google Places, etc., known to have web-accessible links to individual business-associated URL’s);
receiving by the computing device a notification that the link to the target web page is broken (col.14:65); determining by the computing device whether a search page for a site hosting the referring web page is present (col.15:1: using autofind in response; col.5:3-30, 45-60, col.6:45-55: autofind using site-specific search engines, e.g., search engine pages, etc., such as for a hypothetical site “BestReviewSite.com”);
accessing by the computing device the search page for the site hosting the referring web page (col.6:45-55);
retrieving by the computing device a page name for the target web page (col.5:40-55 gives exemplary site search interaction technique comprising forming a search string with a name, e.g., “Bob’s Pizza”, the name corresponding to the desired name of the target web page);
submitting automatically by the computing device a search for the page name via the search page (col.5:40-55, col.6:45-55);
receiving results of the search (col.6:55-65, col.7:35: filtering and processing of search results);
prioritizing using natural language processing the results of the search (col.7:35-col.9:65 gives an overview where the results are processed and normalized to identify the best matches (col.8:45-60), normalization (see col.8:35-50: name and address normalization) being a natural language processing technique that matches natural-language variations of a thing to a normalized version) utilizing one or more keywords parsed from the results (col.7:35-70: performing fuzzy marching on keywords in results, e.g., telephone, location data attributes such as address, category of business, website, name; these data being keywords from a web page) to obtain the new link to the web page which is most likely to link to the broken target web page (col.9:5-65: scoring results to determine a results that exceed a threshold; this process will return a single result in many cases as well as return, at least, the result with the highest score, hence, the web page that is determined holistically to be the most likely link is returned); and
providing access via the computing device to the web page which is most likely to link to the target web page  (col.11:25-40, col.13:20-40: presentation of results to the user, i.e., providing access via presentation of URL’s).

Regarding claim 12, Blalock discloses the method of claim 1, as described above. Blalock further discloses: wherein previous to locating by the computing device the new link to the target web page presenting to the user an option to automatically locate the link and receiving an affirmative response from the user (col.16:10-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blalock (US 10430478 B1) in view of Jiang (US 7080073 B1) in view of Evans (US 20040030683 A1).

Regarding claim 3, Blalock discloses the method of claim 1, as described above. Blalock does not disclose: wherein the parsed one or more keywords are parsed from metadata for one or more traversed destination web pages listed in a sitemap.
Jiang discloses: wherein the parsed one or more keywords are parsed from metadata for one or more traversed destination web pages (col.8:10-25, col.19:30-col.20:30: “structural analysis” performed during focused crawling associates keywords with metadata elements inferred from a page metadata specifying structural hierarchy of a traversed web page).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock by incorporating the focused crawl metadata parsing of Jiang. Both concern the art of web search, and the incorporation would have improved the quality of the search of the method by, according to Jiang, improving search depth, efficiency, relevance, and freshness of search results (col.4:45-55, 56-65, col.5:1-10, 40-65).
Blalock modified by Jiang does not disclose: wherein the destination web pages are listed in a sitemap, i.e., the access and use of linked-to sitemaps for crawling purposes.
Evans discloses: wherein sitemaps are utilized as lists of links for searching (fig.5:614, 0030-31: focused searching of a site in accordance with site map).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock modified by Jiang by incorporating the site map searching technique of Evans. Both concern the art of web search, and the incorporation would have, according to Evans, improved the efficiency of a focused search by only searching portions of sites that contain a desired content (0035, 0023).

Regarding claim 4, Blalock discloses the method of claim 1, as described above. Blalock further discloses: accessing a page name for the target web page (Blalock col.5:40-55 gives exemplary site search interaction technique comprising forming a search string with a name, e.g., “Bob’s Pizza”, the name corresponding to the desired name of the target web page); and
comparing the parsed one or more new keywords from destination web pages with the accessed page name to locate the new link to the web page (col.7:35-col.9:65 gives an overview where the results are processed and normalized to identify the best matches (col.8:45-60), normalization (see col.8:35-50: name and address normalization) being a natural language processing technique that matches or compares page names and candidate result keywords in order to locate a new link).
Blalock does not disclose: scanning automatically for one or more further destination web pages linked-to from the traversed one or more destination web pages listed in the sitemap (Jiang fig.2, col.9:55-70, col.7:35-55: extracting links from crawled sites and further crawling links based on crawl metric including keyword crawl metric col.8:55-70);
traversing automatically the one or more further destination web pages scanned and parsing one or more new keywords from the one or more further destination web pages;
wherein the comparing the parsed keywords are from the further destination web pages.
Jiang discloses: scanning automatically for one or more further destination web pages linked-to from the traversed one or more web pages (Jiang fig.2, col.9:55-70, col.7:35-55: extracting links from crawled sites and further crawling links based on crawl metric including keyword crawl metric col.8:55-70);
traversing automatically the one or more further destination web pages scanned and parsing one or more new keywords from the one or more further destination web pages (Jiang fig.2, col.9:55-70, col.8:1-10, 55-70: evaluating further linked pages based on keyword to generate crawl and search metrics);
wherein the comparing the parsed keywords are from the further destination web pages (The combination of the recursive traversing of Jiang with the ranking of results of Blalock would yield application of Blalock’s ranking algorithm to further generated web pages).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock by incorporating the focused crawl metadata parsing of Jiang. Both concern the art of web search, and the incorporation would have improved the quality of the search of the method by, according to Jiang, improving search depth, efficiency, relevance, and freshness of search results (col.4:45-55, 56-65, col.5:1-10, 40-65).
Blalock modified by Jiang does not disclose: wherein the destination web pages are listed in a sitemap, i.e., the access and use of linked-to sitemaps for crawling purposes.
Evans discloses: wherein sitemaps are utilized as lists of links for searching (fig.5:614, 0030-31: focused searching of a site in accordance with site map).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock modified by Jiang by incorporating the site map searching technique of Evans. Both concern the art of web search, and the incorporation would have, according to Evans, improved the efficiency of a focused search by only searching portions of sites that contain a desired content (0035, 0023).

Regarding claim 5, Blalock modified by Jiang modified by Evans discloses the method of claim 4, as described above. Blalock modified by Jiang modified by Evans further discloses: retrieving one or more new sitemaps from the further destination web pages; and utilizing the one or more new sitemaps to locate the new link to the web page (Jiang fig.2, col.9:55-70, col.7:35-55: extracting links from crawled sites and further crawling links based on crawl metric including keyword crawl metric col.8:55-70; Evans fig.5:614, 0030-31: use of a sitemap to aid in focused searching).

Regarding claim 13, Blalock discloses: a computer program product utilizing a computing device to automatically locate a link to a target web page whose link from a referring web page is broken, the computer program product (col.2:20-45, col.3:1-5) comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media, the program instructions, when executed by the computing device, cause the computing device to perform a method (col.2:20-45, col.3:1-5) comprising:
receiving at a computing device a request to access a link to a target web page (col.16:5-15 describes user initiated-triggering, hence requesting, with automated crawls (i.e., automatic website requests) describes in col.14:50-65), wherein the link is from a referring web page accessed by the computing device (col.3:10-20: application to well-known review websites, e.g., Yelp, Google Places, etc., known to have web-accessible links to individual business-associated URL’s);
receiving by the computing device a notification that the link to the target web page is broken (col.14:60-70) by the computing device determining automatically the link to the target web page is broken (as col 14:60-70 discloses an automatic detection based on code identifiers, the process is automatic (i.e., automatic parsing of code, recognition of code, etc.));
determining by the computing device whether a search page for a site hosting the referring web page is present (col.15:1: using autofind in response; col.5:3-30, 45-60, col.6:45-55: autofind using site-specific search engines, e.g., search engine pages, etc., such as for a hypothetical site “BestReviewSite.com”);
accessing a directory for the site hosting the target web page, the sitemap providing a list of pages available or previously available on the web server (col.6:45-55: site specific search engine search constitutes accessing a listing or data structure of pages specific to the server) ;
accessing a page name for the target web page (col.5:40-55 gives exemplary site search interaction technique comprising forming a search string with a name, e.g., “Bob’s Pizza”, the name corresponding to the desired name of the target web page);
comparing the parsed one or more new keywords from web pages with the accessed page name to locate the new link to the web page (col.7:35-70: performing fuzzy marching on keywords in results, e.g., telephone, location data attributes such as address, category of business, website, name, hence, including processing web pages containing the page name via fuzzy matching in order to generate matches); and
providing access via the computing device to the target web page (col.11:25-40, col.13:20-40: presentation of results to the user, i.e., providing access via presentation of URL’s).
Blalock does not disclose: scanning automatically for one or more further destination web pages linked-to from the traversed one or more web pages listed in the sitemap;
traversing automatically the one or more further destination web pages scanned and parsing one or more new keywords from the one or more further destination web pages;
wherein the comparison occurs from the further destination web pages.
wherein the directory is a sitemap.
Jiang discloses: scanning automatically for one or more further destination web pages linked-to from the traversed one or more web pages (Jiang fig.2, col.9:55-70, col.7:35-55: extracting links from crawled sites and further crawling links based on crawl metric including keyword crawl metric col.8:55-70);
traversing automatically the one or more further destination web pages scanned and parsing one or more new keywords from the one or more further destination web pages (Jiang fig.2, col.9:55-70, col.8:1-10, 55-70: evaluating further linked pages based on keyword to generate crawl and search metrics);
wherein the comparison occurs from the further destination web pages (The combination of the recursive traversing of Jiang with the ranking of results of Blalock would yield application of Blalock’s ranking algorithm to further generated web pages).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock by incorporating the focused crawl metadata parsing of Jiang. Both concern the art of web search, and the incorporation would have improved the quality of the search of the method by, according to Jiang, improving search depth, efficiency, relevance, and freshness of search results (col.4:45-55, 56-65, col.5:1-10, 40-65).
Blalock modified by Jiang does not disclose: wherein the directory is a sitemap.
Evans discloses: wherein sitemaps are utilized as lists of links for searching (fig.5:614, 0030-31: focused searching of a site in accordance with site map).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock modified by Jiang by incorporating the site map searching technique of Evans. Both concern the art of web search, and the incorporation would have, according to Evans, improved the efficiency of a focused search by only searching portions of sites that contain a desired content (0035, 0023).

Regarding claim 15, Blalock modified by Jiang modified by Evans discloses the method of claim 13, as described above. Jiang further discloses: wherein the parsed one or more keywords are parsed from metadata for the traversed one or more further destination web pages listed in the sitemap (Jiang col.8:10-25, col.19:30-col.20:30: “structural analysis” performed during focused crawling associates keywords with metadata elements inferred from a page metadata specifying structural hierarchy of a traversed web page).

Regarding claim 17, Blalock modified by Jiang modified by Evans discloses the method of claim 4, as described above. Blalock modified by Jiang further discloses: retrieving one or more new sitemaps from the further destination web pages; and utilizing the one or more new sitemaps to locate the new link to the web page (Jiang fig.2, col.9:55-70, col.7:35-55: extracting links from crawled sites and further crawling links based on crawl metric including keyword crawl metric col.8:55-70; Evans fig.5:614, 0030-31: use of a sitemap to aid in focused searching).

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blalock (US 10430478 B1) in view of Lal (US 20030158953 A1).

Regarding claim 7, Blalock discloses the method of claim 1, as described above. Blalock does not disclose: wherein the results of the search do not include one or more web pages if links to the web pages are broken.
Lal discloses: wherein the results do not include one or more web pages if links to the web pages are broken (fig.4A:68-74, 0046-47 shows a process of removing links for a document upon detection of a broken link).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock by incorporating the dead link removal process of Lal. Both concern the art of web retrieval, and the incorporation would have improved the user experience of method by, according to Lal, avoiding user frustration when dealing with broke links (0010).

Regarding claim 8, Blalock  modified by Lal discloses the method of claim 7, as described above. Blalock further discloses: wherein the computing device automatically determines whether links to one or more web pages are broken (col.6:55-60: filtering out broken results).

Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blalock (US 10430478 B1) in view of Watanabe (US 20160292207 A1).

Regarding claim 10, Blalock discloses the method of claim 1, as described above. Blalock does not disclose: wherein the notification that the link to the target web page is broken because redirect instructions to the target web page have expired.
Watanabe further discloses: the notification that the link to the target web page is broken because redirect instructions to the target web page have expired (Watanabe 0041: handing of expired link due to relocation of content associated with link causing expiration of link, i.e., the link ceasing to be valid).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock by incorporating the expired link removal technique of Watanabe. Both concern the art of link redirection, and the incorporation would have improved the robustness of method by, according to Watanabe, allowing resolution of various forms of broken links (0041).

Claim(s) 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blalock (US 10430478 B1) in view of Kumar ("How to Solve This Webpage Has A Redirect Loop Problem", published 9/22/2017).

Regarding claim 11, Blalock discloses the method of claim 1, as described above. Blalock does not disclose: wherein the notification that the link to the target web page is broken occurs because the redirect instructions require a number of hops not permitted.
Kumar discloses: wherein the notification the link to the target web page is broken occurs because the redirect instructions require a number of hops not permitted (p.1: detecting and displaying a notification in response to too many redirects by popular browsers).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock by incorporating the redirect detection technique of Kumar. Both concern the art of web retrieval, and the incorporation would have improved the user experience of method by, according to Kumar, avoiding lag caused by an endless loop (p.2 par.4, “Thankfully modern browsers…”)

Claim(s) 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blalock (US 10430478 B1) in view of Chalemin (US 20080263193 A1).

Regarding claim 20, Blalock discloses: a computer system utilizing a computing device for automatically locating a link to a target web page whose link from a referring web page is broken, the computer system comprising:
one or more computer processors (col.2:20-45, col.3:1-5);
one or more computer-readable storage media (col.2:20-45, col.3:1-5);
program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors (col.2:20-45, col.3:1-5), the program instructions comprising:
program instructions to receive at a computing device a request to access a link to a target web page (col.16:5-15 describes user initiated-triggering, hence requesting, with automated crawls (i.e., automatic website requests) describes in col.14:50-65), wherein the link is from a referring web page accessed by the computing device (col.3:10-20: application to well-known review websites, e.g., Yelp, Google Places, etc., known to have web-accessible links to individual business-associated URL’s);
program instructions to receive by the computing device a notification that the link to the target web page is broken (col.14:60-70);
program instructions to determine by the computing device whether a search page for a site hosting the referring web page is present (col.15:1: using autofind in response; col.5:3-30, 45-60, col.6:45-55: autofind using site-specific search engines, e.g., search engine pages, etc., such as for a hypothetical site “BestReviewSite.com”);
program instructions to access the search page for the site hosting the referring web page (col.6:45-55);
program instructions to retrieve a identifier for the target web page (col.5:40-55 gives exemplary site search interaction technique comprising forming a search string with a name, e.g., “Bob’s Pizza”, the name corresponding to the desired name of the target web page);
program instructions to submit automatically a search for the identifier via the search page (col.5:40-55, col.6:45-55);
program instructions to receive results of the search for the identifier (col.6:55-65, col.7:35: filtering and processing of search results);
program instructions to prioritize using natural language processing the results of the search (col.7:35-col.9:65 gives an overview where the results are processed and normalized to identify the best matches (col.8:45-60), normalization (see col.8:35-50: name and address normalization) being a natural language processing technique that matches natural-language variations of a thing to a normalized version) using one or more keywords parsed from the results (col.7:35-70: performing fuzzy marching on keywords in results, e.g., telephone, location data attributes such as address, category of business, website, name; these data being keywords from a web page) to obtain the new link to the web page which is most likely to link to the broken target web page (col.9:5-65: scoring results to determine a results that exceed a threshold; this process will return a single result in many cases as well as return, at least, the result with the highest score, hence, the web page that is determined holistically to be the most likely link is returned); and
program instructions to provide access via the computing device to the web page which is most likely to link to the broken target web page of the prioritized results (col.11:25-40, col.13:20-40: presentation of results to the user, i.e., providing access via presentation of URL’s).
Blalock does not disclose: wherein the searched for identifier is a filename.
Chalemin discloses: wherein the searched for identifier is a filename (fig.9A-B, 0087, 0022: searching for a missing URL via a filename identifier).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Blalock by incorporating the identifier search of Chalemin. Both concern the art of web search for missing resources, and the incorporation would have improved the quality of the search of the method by, according to Chalemin, allow immediate access to desired web content that has relocated due to typical web-maintenance tasks (0006-10).

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding the prior art rejections of representative claim 1, the art of record does not disclose the newly added limitations because: Blalock col.8:48-50 discusses a “comparison and scoring engine” but is limited to analysis of “normalized versions or values of search results data” which is not directed to claim language indicating a new link most likely to link to the broken target web page.
Examiner respectfully disagrees. The newly amended limitations are directed to prioritizing keywords to obtain the new link which is most likely to link. In the rejection, Examiner cites Blalock col.9:5-65 as disclosing a scoring of candidate results. That is, Blalock discloses the retrieving of candidate results for a missing link and calculating a holistic score based on the extent to which certain terms match certain desired search terms. Hence, at least the most likely link, i.e., the highest scored link is returned, among others.
II. The art of record does not disclose the newly added limitations of claims 13, 20.
Applicant’s arguments are moot in view of newly applied art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayat ("Automatic Recovery of Broken Links Using Information Retrieval Techniques", published 9/9/2018) and Klein ("Revisiting Lexical Signatures to (Re-)Discover Web Pages", published 2008). Hayat is directed to using contextual information (link text, surrounding text, etc.) to automatically discover missing links; Klein is directed to discovering missing links via pre-formed search strings acting as a signature.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143